COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              DONITA ESTEP
                                                                                    MEMORANDUM OPINION *
              v.      Record No. 1156-12-3                                               PER CURIAM
                                                                                       JANUARY 22, 2013
              VIRGINIA RETIREMENT SYSTEM


                                   FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                                                Henry A. Vanover, Judge

                                (Jason A. Mullins; Lee & Phipps, P.C., on brief), for appellant.

                                (Kenneth T. Cuccinelli, II, Attorney General; Brian J. Goodman,
                                Legal Affairs & Compliance Coordinator, on brief), for appellee.


                      Donita Estep appeals a decision of the Circuit Court of Buchanan County affirming the final

              case decision of the Virginia Retirement System (VRS) denying her claim for disability retirement

              benefits. On appeal, Estep contends the circuit court erred in: (1) finding substantial evidence

              existed in the record to support VRS’s denial of her disability benefits; (2) failing to address VRS’s

              violation of its own policy in that it allowed the Medical Board to delegate its responsibilities to an

              out-of-state corporation; (3) allowing the independent fact finder to use the Medical Board’s opinion

              as evidence; and (4) failing to find VRS failed to adequately inform Estep as to why her claim was

              denied. We have reviewed the record, VRS’s final case decision, and the final decision of the

              circuit court, and find no reversible error. Accordingly, we affirm for the reasons fully set forth by

              the circuit court in its final opinion letter. See Estep v. Virginia Retirement System, Case

              No. 343-10 (Feb. 13, 2012). We dispense with oral argument and summarily affirm because the



                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
facts and legal contentions are adequately presented in the materials before the Court and argument

would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




                                               -2-